Edgcomb, J. (dissenting).
The present bridge over the Mohawk river, as it now exists, is not in a condition to meet the demands of public travel. The structure is fifteen and one-half feet wide in the clear, and will not bear in safety a load in excess of four tons. It has been posted as unsafe for loads in excess of that amount. We are now told that public safety demands a bridge at least twenty-four feet wide and strong enough to sustain a weight of twenty tons. This change is not made necessary because-the structure is to be raised. The bridge would have to be rebuilt and strengthened, if it were allowed to remain at its present location, and the railroad company would not be required to share in the expense of such improvement. It should not be compelled to do so now, simply because the bridge is to be raised some twenty-two feet in the air. The building of a wider and stronger structure is not a mere incident in the elimination of the grade crossing in suit; it is an improvement and betterment, the cost of which is in no way chargeable to the railroad company.
The order should be modified by providing that the cost of constructing the bridge superstructure over the Mohawk river shall be limited to the cost of reproducing at the new location the existing bridge at its present site, which it has been stipulated is the sum of $5,500, and as thus modified should be affirmed, without costs.
Order directing elimination of the grade crossing so far as appealed from affirmed, with costs. Order denying a rehearing affirmed, without costs.